Fourth Court of Appeals
                               San Antonio, Texas
                                       May 4, 2015

                                   No. 04-15-00136-CV

                             Gerald HARRINGTON, M.D.,
                                      Appellant

                                            v.

   Sandra SCHROEDER and Duane J. Ramos, Individually and as All Heirs to the Estate of
                           Sylvia Ramos, Deceased,
                                   Appellees

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-06284
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER
        Appellant's opposed motion for extension of time to file brief is hereby GRANTED.
Brief is deemed timely filed on April 20, 2015.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court